Title: To Thomas Jefferson from Dabney Carr, 6 February 1807
From: Carr, Dabney
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Charlottesville Febry 6th 1807.
                        
                        You will receive enclosed a Draft drawn by Perry for £100. with interest payable by monthly instalments
                            beginning with May. This he says will not interrupt his work, nor break in upon the funds necessary for carrying it on
                            
                  Yrs &c
                        
                            D. Carr
                            
                        
                    